DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  UNIVERSAL PROPERTY AND CASUALTY INSURANCE COMPANY,
                       Appellant,

                                     v.

                          MAUREEN OTTO,
                             Appellee.

                              No. 4D20-1027

                               [July 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Jeffrey R. Levenson, Judge; L.T. Case No. CACE17-
015246 (09).

  Elizabeth K. Russo of Russo Appellate Firm, P.A., Miami, and Steven J.
Chackman of Bernstein, Chackman, Liss, Hollywood, for appellant.

  Scott J. Edwards of Scott J. Edwards, P.A., Boca Raton, and Vyacheslav
Borshchukov of Vyacheslav Borshchukov, P.A., Fort Lauderdale, for
appellee.

PER CURIAM.

   Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.